Order, Supreme Court, New York County, entered on January 8, 1976, granting the motion of defendants Levine and Hoffman to dismiss the third and seventh causes of action in the amended complaint, for failure to state a cause of action, unanimously modified, in the exercise of discretion, to the extent of permitting plaintiff to once again replead, in this action which he commenced in December, 1972, and, as so modified, the order is affirmed, with $60 costs and disbursements of this *678appeal to defendants-respondents. While we are mindful of the fact that "this complaint is not artfully pleaded and contains much that is surplus-age” (Kaminsky v Kahn, 13 AD2d 143, 146) with respect to the causes of action which were dismissed by Special Term, it does appear that plaintiff may, if given one last opportunity to do so, be able to allege one or more precise, sufficient and valid additional causes of action based upon the subject matter of the dismissed claims. Concur—Kupferman, J. P., Evans, Capozzoli and Markewich, JJ.